 


110 HR 5640 IH: Birthparent Assistance Act of 2008
U.S. House of Representatives
2008-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 5640 
IN THE HOUSE OF REPRESENTATIVES 
 
March 14, 2008 
Mrs. Schmidt (for herself and Mr. Oberstar) introduced the following bill; which was referred to the Committee on Education and Labor 
 
A BILL 
To authorize the Secretary of Health and Human Services to provide services for birthparents who have placed a child for adoption, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Birthparent Assistance Act of 2008. 
2.PurposesThe purposes of this Act are— 
(1)to enhance post-placement services for birthparents who have placed a child for adoption; 
(2)to initiate or enhance post-placement counseling services for birthparents who have placed a child for adoption; and 
(3)to identify how post-placement services for birthparents who have placed a child for adoption can be improved. 
3.Authorization of post-adoption services for birthparents 
(a)Services authorizedThe Secretary of Health and Human Services shall, either directly or by grant to or contract with the eligible entities described in subsection (b), provide services described in subsection (c) for birthparents who have placed a child for adoption. 
(b)Eligible entitiesThe eligible entities referred to in subsection (a) are States, local governmental entities, and public or private agencies or organizations, including public or private licensed child welfare or adoption agencies or adoptive family groups and faith-based organizations. 
(c)Types of servicesThe types of services referred to in subsection (a) are— 
(1)post-legal adoption services for birthparents; 
(2)counseling services for birthparents who have placed a child for adoption, including— 
(A)individual counseling; 
(B)group counseling; and 
(C)family counseling;   
(3)establishment and operation of a nationally-available hotline to— 
(A)provide counseling services described in paragraph (2) for birthparents; and 
(B)provide other information relating to the availability of post-adoption services and benefits for birthparents, including contact information for post-adoption services and benefits provided by States and local units of government, as appropriate; and 
(4) training of staff at hospitals and other appropriate birth care facilities relating to interaction of such staff with birthparents and adoptive families.  
(d)ApplicationEach eligible entity referred to in subsection (a) that desires to receive a grant or enter into a contract with the Secretary under subsection (a) shall submit an application to the Secretary that describes the manner in which the entity will use funds under the grant or contract during the 3 fiscal years subsequent to the date of the application to accomplish the purposes of this section. Such application shall be in a form and manner determined to be appropriate by the Secretary. 
(e)ReportsThe Secretary shall require each eligible entity referred to in subsection (a) that receives a grant or enters into a contract with the Secretary under subsection (a) to submit to the Secretary a report on the services provided or activities carried out by the entity for each fiscal year for which the entity receives amounts under the grant or contract. The report shall contain such information as the Secretary determines is necessary to provide an accurate description of the services provided or activities carried out with such amounts. 
(f)Services To supplement and not supplantServices provided under a grant or contract under subsection (a) shall supplement, and not supplant, services provided using any other funds made available for the same general purposes. 
(g)Technical assistance and administrative provisionsThe Secretary shall— 
(1)provide technical assistance to eligible entities referred to in subsection (a) that receive a grant or enter into a contract with the Secretary under subsection (a) for purposes of providing the services described in subsection (c); 
(2)as appropriate, coordinate the provision of services described in subsection (c) with other adoption-related research, training, services, and assistance activities carried out by the Department of Health and Human Services; and 
(3)either directly, or by grant to or contract with a public or private agency or organization— 
(A)evaluate the implementation and effectiveness of the provision of services described in subsection (c) and other activities carried out under this section;  
(B)identify different post-placement services provided for birthparents, the availability and utilization of such services, and how post-placement services might be improved; and 
(C)not later than 3 years after the date of the enactment of this Act, submit to Congress a report that contains the results of the evaluation under subparagraph (A) and the information described in subparagraph (B). 
4.Authorization of appropriations 
(a)In generalTo carry out this Act, there are authorized to be appropriated to the Secretary of Health and Human Services— 
(1)$30,000,000 for fiscal year 2009; and 
(2)such sums as may be necessary for each of the fiscal years 2010 through 2013. 
(b)AvailabilityAmounts appropriated pursuant to the authorization of appropriations under subsection (a) are authorized to remain available until expended.   
 
